PER CURIAM.
Jerome Green appeals the denial of his motion for belated appeal, which this court treats as a motion for postconviction relief *133pursuant to Florida Rule of Criminal Procedure 3.850.
The trial court denied the motion by stamp, without attachments. Because this court is unable to determine whether the motion was properly denied, we reverse and remand this case.
On remand, if the trial court again denies Green’s motion, it should attach those parts of the record or files substantiating denial. If the appellant is aggrieved by any subsequent action of the trial court, he must file a timely notice of appeal to obtain further appellate review.
Reversed and remanded.
CAMPBELL, A.C.J., and QUINCE and WHATLEY, JJ., concur.